


110 HRES 882 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 882
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Mrs. Tauscher (for
			 herself, Mr. Skelton,
			 Mr. Lantos,
			 Ms. Sutton,
			 Mr. Rothman,
			 Mr. Loebsack,
			 Mr. Farr, Mr. Shays, Mr.
			 Delahunt, Mr. Crowley,
			 Ms. Matsui,
			 Mr. McGovern,
			 Ms. Lee, Mr. Johnson of Georgia,
			 Mr. Ackerman,
			 Mr. Markey,
			 Mr. Abercrombie,
			 Ms. Woolsey,
			 Mr. Allen,
			 Mr. Doggett,
			 Ms. Schakowsky,
			 Mr. Faleomavaega,
			 Mr. Serrano,
			 Ms. Norton,
			 Mr. McDermott,
			 Mr. Fattah,
			 Ms. Watson,
			 Mr. Van Hollen,
			 Mr. Berman,
			 Mr. Wu, Ms. McCollum of Minnesota,
			 Mr. Holt, Mr. Blumenauer, Mr.
			 Grijalva, Mr. Schiff,
			 Mr. Brady of Pennsylvania,
			 Mr. Filner,
			 Mrs. Capps,
			 Ms. Zoe Lofgren of California, and
			 Mr. Frank of Massachusetts) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Senate should initiate a bipartisan process to give
		  its advice and consent to ratification of the Comprehensive Nuclear-Test-Ban
		  Treaty.
	
	
		Whereas securing a global nuclear test ban has been a
			 central arms control objective for more than 40 years;
		Whereas on September 10, 1996, the United Nations approved
			 the Comprehensive Nuclear-Test-Ban Treaty;
		Whereas on September 24, 1996, the United States signed
			 the Comprehensive Nuclear-Test-Ban Treaty at the United Nations;
		Whereas to date, 176 countries have signed the
			 Comprehensive Nuclear-Test-Ban Treaty, including Russia, the People’s Republic
			 of China, the United Kingdom, France, and Israel;
		Whereas 135 countries have ratified the Comprehensive
			 Nuclear-Test-Ban Treaty, including all member states of the North Atlantic
			 Treaty Organization other than the United States;
		Whereas 10 countries, including the United States, must
			 ratify the Comprehensive Nuclear-Test-Ban Treaty for it to enter into
			 force;
		Whereas the United States commitment to conclude the
			 Comprehensive Nuclear-Test-Ban Treaty was a pivotal factor in gaining
			 international support for the indefinite extension of the Treaty on the
			 Non-Proliferation of Nuclear Weapons, the cornerstone of the nuclear
			 nonproliferation regime;
		Whereas the Comprehensive Nuclear-Test-Ban Treaty will
			 strengthen the global norm against nuclear testing, reinforce the nuclear
			 nonproliferation regime, and thereby help efforts by the United States to stop
			 the spread of nuclear weapons to additional countries or groups;
		Whereas by verifiably prohibiting any nuclear
			 weapon test explosion or any other nuclear explosion, the Comprehensive
			 Nuclear-Test-Ban Treaty would help constrain the development of new types of
			 nuclear warheads by existing nuclear-weapon states, including the People’s
			 Republic of China, Russia, India, and Pakistan, and impede the development of
			 smaller, more easily deliverable warheads by would-be nuclear weapon
			 states;
		Whereas independent nuclear weapons experts, including a
			 National Academy of Sciences panel in 2002, believe that the United States has
			 the technical capabilities to maintain confidence in the safety and reliability
			 of its existing nuclear-weapon stockpile under a test ban, if adequate
			 resources are made available to the Department of Energy’s nuclear weapon
			 complex and are properly focused on this task;
		Whereas the National Academy of Sciences panel, which
			 included three former lab directors, found that age-related defects mainly
			 related to non-nuclear components can be expected, but that nuclear
			 testing is not needed to discover these problems and is not likely to be needed
			 to address them;
		Whereas since 1992, the United States has observed a
			 moratorium on nuclear testing;
		Whereas for each of the last 10 years, the Secretary of
			 Defense and Secretary of Energy have formally certified to the President that
			 the United States nuclear stockpile continues to be safe and reliable without
			 nuclear testing;
		Whereas the entry into force of the Comprehensive
			 Nuclear-Test-Ban Treaty is essential to realizing the full benefits of the
			 Treaty’s extensive international monitoring system and on-site inspection
			 capabilities, which enhance the national security of the United States;
			 and
		Whereas the Comprehensive Nuclear-Test-Ban Treaty remains
			 on the executive calendar of the United States Senate: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that the Senate should initiate a bipartisan process to give
			 its advice and consent to ratification of the Comprehensive Nuclear-Test-Ban
			 Treaty.
		
